Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-10 are pending. Claims 1-10 are under examination.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘073 (USPGPub 2007/0202073, Published 08-2007), ‘019 (JP2002 088019, Published 03-2002, as cited in the IDS filed 01/19/2021 and the Written Opinion for PCT/JP2019/031714. All references to 019 are made to an attached machine translation.), ‘685 (JP2013 159685, Published 08-2013, as cited in the IDS filed 01/19/2021 and the Written Opinion for PCT/JP2019/031714. All references to 019 are made to an attached machine translation.) and as evidence by Socratic (pages 1-2, Published 2016).
Interpretation of Claims

    PNG
    media_image1.png
    166
    785
    media_image1.png
    Greyscale

 	Swelling is interpreted as occurring when the alcohol or carboxylic acid is brought into contact with the catalyst. The current specification recites the contacting may be accomplished by passing the liquid through a packed bed of the catalyst (par. 58).
	
Scope of the Prior Art


    PNG
    media_image2.png
    329
    637
    media_image2.png
    Greyscale

	073 teach the use of an acidic solid acid catalyst, for example amberlyst (par. 96).
073 teach ratios of the reactants can be adjusted to make the mono or dicarboxylic acid of the diol (par. 85-90).
073 teach 1,3-propane diol and the currently claimed 1,2-propylene glycol as an alternative (par. 32) 073 teach the caprylic acid mono and diesters of the propane diol (par. 78). The above teachings are motivation to prepare mono and diesters of the currently claimed propylene diol and caprylic acid.

Ascertaining the Difference
	073 does not teach swelling the solid catalyst with the polyvalent alcohol or carboxylic acid to selectively produce a mono or poly carboxylic acid ester of the polyvalent alcohol.
Secondary Reference

	685 teach the swelling of a cation exchange resin with a reactant alcohol prior to esterification (par. 37). 685 teach the swelling causes a higher conversion rate (par. 37). 
	The above teachings of 019 and 685 are motivation to remove water from a cation resin prior to esterification by swelling the resin with either the alcohol or the carboxylic acid.
	The above teachings render 019 and 685 analogous art to the invention.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 073, 019 and 685 to arrive at the instant invention with a reasonable expectation of success.
	For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the amberlyst catalyst in place of the p-toluenesulfonic acid taught by 073 (par. 145).
The ordinary artisan would have done so because of an obviousness to try and/or substitution. See MPEP 2141 III (B) and/or (E).
The ordinary artisan would have then swelled the amberlyst catalyst with either the diol or carboxylic acids prior to the esterification reaction. The ordinary artisan would have done so to remove any residual water from the amberlyst resin as taught by 019 
Moreover, esterification is an equilibrium reaction and the presence of water drives the equilibrium to the reactants as evidence by Socratic (p. 1 of 2). Therefore, the removal of water would cause the equilibrium to shift to the reaction products. This is motivation to remove water by the swelling of the resin.  
Upon doing so the ordinary artisan would have arrived at the instant invention of claim 1. 
Concerning the selective production of the mono and diesters, 073 teach ratios of the reactants can be adjusted to make the mono or dicarboxylic acid of the diol (par. 85-90). 073 goes on to teach a 1:2 ratio of the diol to carboxylic acid would cause the formation of the diester. Whereas the ratio of 1:1 would favor the monoester (par. 90).
Swelling the catalyst with one of the reactants would necessarily increase the concentration of the respective reactant. For example, swelling with the carboxylic acid would necessarily elevate the carboxylic acid concentration present during the esterification reaction. Elevation of the carboxylic acid would drive the reaction to the diester (claim 10) selectively. The reverse, or swelling with alcohol, would result in the formation of the monoester.
Alternatively, upon swelling with the alcohol or the carboxylic acid, the ordinary artisan would have arrived at the selective production of the mono or polyester respectively. The reason being, the methods of the prior art are substantially identical to those of the current invention. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).	
Conclusion
Claims 1-10 are rejected. No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628